EXHIBIT 10.9
FINANCIAL INSTITUTIONS, INC.
2009 DIRECTORS’ STOCK INCENTIVE PLAN
1. BACKGROUND AND PURPOSE
Financial Institutions, Inc. (the “Company”) hereby establishes the Financial
Institutions, Inc. 2009 Directors’ Stock Incentive Plan (the “Plan”). The
purpose of the Plan is to enable the Company to attract and retain outside
directors and provide them with an incentive to maintain and enhance the
Company’s long-term performance record. It is intended that this purpose will
best be achieved by granting eligible directors nonqualified stock options
(“NQSOs” or “options”) and restricted stock grants, individually or in
combination, under this Plan pursuant to the rules set forth in Sections 83 of
the Internal Revenue Code, as amended from time to time.
2. ADMINISTRATION
The Plan shall be administered by the Company’s Board of Directors (the
“Board”). Subject to the provisions of the Plan, the Board shall possess the
authority, in its discretion, (a) to determine the directors of the Company to
whom, and the time or times at which, NQSOs and restricted stock grants (both
types of grants are collectively referred to as “awards”) shall be granted;
(b) to determine at the time of grant whether an award will be a NQSO, a
restricted stock grant or a combination of these awards and the number of shares
to be subject to each award; (c) to prescribe the form of the award agreements
and any appropriate terms and conditions applicable to the awards and to make
any amendments to such agreements or awards; (d) to interpret the Plan; (e) to
make and amend rules and regulations relating to the Plan; and (f) to make all
other determinations necessary or advisable for the administration of the Plan.
The Board’s determinations shall be conclusive and binding. No member of the
Board shall be liable for any action taken or decision made in good faith
relating to the Plan or any award granted hereunder.
3. ELIGIBLE PARTICIPANTS
Members of the Board of Directors of the Company and the directors of its
subsidiaries who, in either case, are not also employees of the Company or its
subsidiaries are eligible to participate in this Plan.
4. SHARES AVAILABLE
An aggregate of 250,000 shares of the Common Stock (par value $.01 per share) of
the Company (subject to substitution or adjustment as provided in Section 9
hereof) shall be available for the grant of awards under the Plan. Such shares
may be authorized and unissued shares. For purposes of calculating the number of
shares of Common Stock available under the Plan, each share of Common Stock
granted pursuant to a restricted stock award shall count as 1.64 shares of
Common Stock. If an option expires, terminates or is cancelled without being
exercised, new options may thereafter be granted covering such shares. If an
award expires, terminates or is canceled without being exercised or becoming
vested, new awards may thereafter be granted under the Plan covering such shares
unless Rule 16b-3 provides otherwise. No awards may be granted more than ten
years after the effective date of the Plan.

 

 



--------------------------------------------------------------------------------



 



The Board may determine the appropriate mix of options or restricted stock
awards that should be granted to a participant in a calendar year. However, the
maximum amount of shares that are subject to an award or awards that are granted
to a single participant in a single calendar year is limited by the following
rules:

  •   The maximum number of shares that may be granted to a single participant
in a single calendar year in the form of an award of a restricted stock grant
is: (i) 800 shares for the first three years of this Plan; (ii) 900 shares for
the next three years of this Plan; and (iii) 1000 shares for the last four years
of this Plan.

  •   The maximum number of shares that are subject to an option granted to a
single participant in a single calendar year is: (i) 2,000 shares for the first
three years of this Plan; (ii) 2,250 shares for the next three years of this
Plan; and (iii) 2,500 shares for the last four years of this Plan.

  •   In the event that the Board determines to grant participants a mix of
restricted stock awards and options in a single calendar year the maximum number
of shares that are subject to an option that may granted to a single participant
for that calendar year shall be reduced by: 1.64 multiplied by the number of
shares of restricted stock granted to the participant under an award for that
calendar year.

5. TERMS AND CONDITIONS OF NQSOS
Each NQSO granted under the Plan shall be evidenced by an NQSO option agreement
in such form as the Board shall approve from time to time, which agreement shall
conform with this Plan and contain the following terms and conditions:
(a) Exercise Price. The exercise price under each option shall equal the fair
market value of the Common Stock at the time such option is granted, or, if
there was no trading in such stock on the date of such grant, the closing price
on the last preceding day on which there was such trading.
(b) Duration of Option. Each option by its terms shall not be exercisable after
the expiration of ten years from the date such option is granted.
(c) Options Nontransferable. Each option by its terms shall not be transferable
by the participant otherwise than by will or the laws of descent and
distribution and shall be exercisable, during the participant’s lifetime, only
by the participant, the participant’s guardian or the participant’s legal
representative. To the extent required for the option grant and/or exercise to
be exempt under Rule 16b-3, options (or the shares of Common Stock underlying
the options) must be held by the participant for at least six months following
the date of grant.

 

- 2 -



--------------------------------------------------------------------------------



 



(d) Exercise Terms. Each option granted under the Plan shall become exercisable
pursuant to a vesting schedule established by the Board at the time an option is
granted. Options may be partially exercised from time to time during the period
extending from the time they first become exercisable until the tenth
anniversary of the date of grant. The Board may impose such other terms and
conditions on the exercise of options as it deems appropriate to serve the
purposes for which this Plan has been established.
(e) Payment of Exercise Price. An option shall be exercised upon written notice
to the Company accompanied by payment in full for the shares being acquired. The
payment shall be made in cash, by check or, if the option agreement so permits,
by delivery of shares of Common Stock of the Company beneficially owned by the
participant, duly assigned to the Company with the assignment guaranteed by a
bank, trust company or member firm of the New York Stock Exchange, or by a
combination of the foregoing. Any such shares so delivered shall be deemed to
have a value per share equal to the fair market value of the shares on such
date. For this purpose, fair market value shall equal the closing price of the
Company’s Common Stock on the listing exchange on the date the option is
exercised, or, if there was no trading in such stock on the date of such
exercise, the closing price on the last preceding day on which there was such
trading.
6. TERMS AND CONDITIONS OF RESTRICTED STOCK GRANTS
The Board may, evidenced by such written agreement as the Board shall from time
to time prescribe, grant to an eligible director a specified number of shares of
the Company’s Common Stock which shall vest only after the attainment of the
relevant restrictions described in Section 6(b) below (“restricted stock”). Such
restricted stock shall have an appropriate restrictive legend affixed thereto. A
restricted stock grant shall be neither an option nor a sale, but shall be
subject to the following conditions and restrictions:
(a) Restricted stock may not be sold or otherwise transferred by the participant
until ownership vests, provided however, to the extent required for the
restricted stock grant to be exempt under Rule 16b-3, the restricted stock must
be held by the participant for at least six months following the date of
vesting.
(b) Ownership shall vest upon satisfaction of one or more of the following
criteria as the Board may prescribe:

  (1)   the completion of a specified period of service after the date of grant;
provided that the Board may also grant shares that vest immediately upon the
date of grant.

  (2)   the attainment of performance-based goals established by the Board as of
the date of grant. The Board may establish such performance goals based on one
or more of the following targets:

  •   total shareholder return

  •   earnings per share growth

  •   cash flow growth

  •   return on equity and/or

  •   or any other target it may from time to time deem appropriate in its
discretion.

  (3)   any other conditions the Board may prescribe.

 

- 3 -



--------------------------------------------------------------------------------



 



(c) Except as otherwise determined by the Board or in the restricted stock
agreement, all rights and title to restricted stock granted to a participant
under the Plan shall terminate and be forfeited to the Company upon failure to
fulfill all conditions and restrictions applicable to such restricted stock.
(d) Except for the restrictions set forth in this Plan and those specified by
the Board in any restricted stock agreement, a holder of restricted stock shall
possess all the rights of a holder of the Company’s Common Stock (including
voting and dividend rights); provided, however, that prior to vesting the
certificates representing such shares of restricted stock shall be held by the
Company for the benefit of the participant and the participant shall deliver to
the Company a stock power executed in blank covering such shares. As the shares
vest, certificates representing such shares shall be released to the
participant. The Board shall have the discretion to determine at the time of the
restricted stock grant (as memorialized in the restricted stock agreement with
the participant) whether dividends payable on the participant’s unvested shares
shall be (i) paid to the participant or (ii) reinvested in additional shares of
restricted stock. If dividends on unvested shares are reinvested in additional
shares of restricted stock, all dividends payable on the unvested shares shall
be reinvested in the Company’s Common Stock, treated as restricted stock until
the underlying restricted shares vest, and, upon such vesting, released to the
participant. If the underlying shares do not vest, all shares purchased with the
reinvested dividends shall be forfeited.
(e) All other provisions of the Plan not inconsistent with this section shall
apply to restricted stock or the holder thereof, as appropriate, unless
otherwise determined by the Board.
7. GENERAL RESTRICTION ON ISSUANCE OF STOCK CERTIFICATES
The Company shall not be required to deliver any certificate upon the grant,
vesting or exercise of any award or option until it has been furnished with such
opinion, representation or other document as it may reasonably deem necessary to
ensure compliance with any law or regulation of the Securities and Exchange
Commission or any other governmental authority having jurisdiction under this
Plan. Certificates delivered upon such grant or exercise may bear a legend
restricting transfer absent such compliance. Each award shall be subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to such
award upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such awards
or the issue or purchase of shares thereunder, such awards may not vest or be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board in the exercise of its reasonable judgment.

 

- 4 -



--------------------------------------------------------------------------------



 



8. IMPACT OF TERMINATION OF EMPLOYMENT
(a) Options.

  (1)   If the Director ceases to be a director of the Company for any reason
other than disability or death, options which are not yet vested at termination
are automatically forfeited as of the date of the Director ceases to be a
director of the Company. Vested options may be exercised at any time prior to
the earlier of the Expiration Date or the expiration of 90 days from the date of
termination. “Disability” means an illness or other condition which has
incapacitated the Director or can reasonably be expected to incapacitate
Director from performing his duties for a period of at least six months as
determined in good faith by the Board.

  (2)   If the Director ceases to be a director of the Company by reason of
disability or death, this option may be exercised by the Director in the case of
disability and, in the case of death, by the Director’s designated beneficiary
(or personal representative in the even there is no designated beneficiary) at
any time prior to the earlier of the expiration of the option or the expiration
of one year following the date employment terminated due to disability or death
but only if, and to the extent that, the Director was entitled to exercise this
option at the time of disability or death.

(b) Restricted Stock Grants.

  (1)   Provision of Services Vesting. If a participant has been awarded
restricted stock whose vesting is conditioned solely on the provision of
services for a specified time, any termination of employment for any reason,
shall result in the forfeiture of all restricted stock awards that were not
vested prior to the termination of employment except as otherwise provided by
the Board.

  (2)   Performance-Based Vesting. If a participant has been awarded restricted
stock whose vesting is based solely on the attainment of performance-based goals
or partly on the attainment of performance-based goals and partly on the passage
of time, any termination of employment except death or disability shall result
in the forfeiture of all restricted stock awards that were not vested prior to
the termination of employment. A participant who terminates employment on
account of death or disability may, if the performance-based criteria are
eventually attained, be awarded (or, in the event of death, the participant’s
designated beneficiary or personal representative if there is no designated
beneficiary shall be awarded) up to a pro rata portion of the restricted shares
based on the participant’s length of service as of his or her termination of
employment over the length of the award period ending on the date the
performance-based criteria are satisfied (or the passage of time would have been
satisfied, if later, for an award based in part on performance goals and in part
on the passage of time). The Board shall have the discretion whether to grant a
full pro rata portion of the restricted shares, a lesser portion or no shares at
all under this subsection (b)(2).

 

- 5 -



--------------------------------------------------------------------------------



 



Notwithstanding the forgoing, the Board may adopt different rules than set forth
above to apply to a director’s stock option or restricted stock awards when a
director ceases to be a member of the Board, including, without limitation,
accelerating the vesting of awards for directors who cease to be a member of the
Board after attaining a specified age. Such rules shall be set forth in the
director’s award agreement.
9. ADJUSTMENT OF SHARES
In the event of any change in the Common Stock of the Company by reason of any
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, splitup, combination, or exchange of shares, or rights offering
to purchase Common Stock at a price substantially below fair market value, or of
any similar change affecting the Common Stock, the number and kind of shares
authorized under Section 4, the number and kind of shares which thereafter are
subject to an award under the Plan and the number and kind of unexercised
options and unvested shares set forth in awards under outstanding agreements and
the price per share shall be adjusted automatically consistent with such change
to prevent substantial dilution or enlargement of the rights granted to, or
available for, participants in the Plan.
10. NO EMPLOYMENT RIGHTS
The Plan and any awards granted under the Plan shall not confer upon any
director any right with respect to continuance as a director of the Company, nor
shall they interfere in any way with any right the Company may have to terminate
the director’s position as a director at any time.
11. RIGHTS AS A SHAREHOLDER
The recipient of any option under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for the underlying shares of
Common Stock are issued to the recipient. The recipient of a restricted stock
grant shall have all rights of a shareholder except as otherwise limited by the
terms of this Plan.

 

- 6 -



--------------------------------------------------------------------------------



 



12. AMENDMENT AND DISCONTINUANCE
This Plan may be amended, modified or terminated by the shareholders of the
Company or by the Company’s Board of Directors, provided that Plan provisions
relating to the amount, price and timing of awards may not be amended more than
once every six months other than to comport with changes in the Internal Revenue
Code or the regulations thereunder and provided further that the Board may not,
without approval of the shareowners, amend the Plan to materially increase the
benefits accruing to participants under the Plan, increase the maximum number of
shares as to which awards may be granted under the Plan, change the minimum
exercise price, change the class of eligible persons, extend the period for
which options may be granted or exercised, or withdraw the authority to
administer the Plan from the Board or a Board of the Board. Notwithstanding the
foregoing, to the extent permitted by law, the Board may amend the Plan without
the approval of shareowners, to the extent it deems necessary to cause the Plan
to comply with Securities and Exchange Commission Rule 16b-3 or any successor
rule, as it may be amended from time to time. Except as required by law, no
amendment, modification, or termination of the Plan may, without the written
consent of a director to whom any option shall theretofore have been granted,
adversely affect the rights of such director under such option.
13. CHANGE IN CONTROL
(a) Notwithstanding other provisions of the Plan, in the event of a change in
control of the Company (as defined in subsection (c) below), all of a
participant’s restricted stock awards shall become immediately vested to the
same extent as if all restrictions had been satisfied and all options shall
become immediately vested and exercisable, unless directed otherwise by a
resolution of the Board adopted prior to and specifically relating to the
occurrence of such change in control.
(b) In the event of a change in control each participant holding an exercisable
option (i) shall have the right at any time thereafter during the term of such
option to exercise the option in full notwithstanding any limitation or
restriction in any option agreement or in the Plan, and (ii) may, subject to
Board approval and after written notice to the Company within 60 days after the
change in control, or, if the participant is an officer subject to Section 16 of
the Exchange Act and to the extent required to exempt the transaction under
Rule 16b-3, during the period beginning on the third business day and ending on
the twelfth business day following the first release for publication by the
Company after such change of control of a quarterly or annual summary statement
of earnings, which release occurs at least six months following grant of the
option, whichever period is longer, receive, in exchange for the surrender of
the option or any portion thereof to the extent the option is then exercisable
in accordance with clause (i), an amount of cash equal to the difference between
the fair market value (as determined by the Board) on the date of surrender of
the Common Stock covered by the option or portion thereof which is so
surrendered and the option price of such Common Stock under the option.
(c) For purposes of this section, “change in control” means:

  (1)   there shall be consummated

(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which any shares of the
Company’s common stock are to be converted into cash, securities or other
property, provided that the consolidation or merger is not with a corporation
which was a wholly owned subsidiary of the Company immediately before the
consolidation or merger; or

 

- 7 -



--------------------------------------------------------------------------------



 



(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company; or

  (2)   the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

  (3)   any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) shall become the beneficial owner (within the meaning of Rule 13d3
under the Exchange Act), directly or indirectly, of 20% or more of the Company’s
then outstanding common stock, provided that such person shall not be a wholly
owned subsidiary of the

  (4)   Company immediately before it becomes such 20% beneficial owner; or
individuals who constitute the Company’s Board of Directors on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least three quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (4), considered as though such person were a member of the Incumbent
Board.

14. EFFECTIVE DATE
The effective date of the Plan shall be the date this Plan is approved by the
affirmative vote of the owners of a majority of the Company’s outstanding shares
of Common Stock.
15. DEFINITIONS
Any terms or provisions used herein which are defined in Section 83 of the
Internal Revenue Code of 1986, as amended, or the regulations thereunder or
corresponding provisions of subsequent laws and regulations in effect at the
time awards are made hereunder, shall have the meanings as therein defined.

 

- 8 -



--------------------------------------------------------------------------------



 



16. 409A
All awards granted under this Plan are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the terms of such awards shall be applied and interpreted in accordance with
that intent.
17. GOVERNING LAW
To the extent not inconsistent with the provisions of the Internal Revenue Code
that relate to awards, this Plan and any award agreement adopted pursuant to it
shall be construed under the laws of the State of New York.

            FINANCIAL INSTITUTIONS, INC.
    Dated: May 6, 2009  By:   /s/ Peter G. Humphrey         Title: President and
Chief Executive Officer   

Date of Shareholder Approval: May 6, 2009

 

- 9 -